        Case 4:21-cv-00027-BMM Document 4 Filed 04/22/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




  GERALD OWEN WALLACE,
                                                    CV 21-27-GF-BMM-JTJ
                       Petitioner,

        vs.                                          ORDER

  STATE OF MONTANA,

                       Respondent.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on March 30, 2021. (Doc. 3). Judge Johnston

recommended that Defendants’ Petition (Doc. 1) should be DISMISSED without

prejudice for lack of jurisdiction, and that the Clerk of Court should be directed to

enter by separate document a judgment of dismissal. (Doc. 3 at 5).

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United



                                         -1 -
        Case 4:21-cv-00027-BMM Document 4 Filed 04/22/21 Page 2 of 2




States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 3) are ADOPTED IN FULL. The Petition (Doc. 1) is DISMISSED without

prejudice for lack of jurisdiction. The Clerk of Court is directed to enter by

separate document a judgment of dismissal. A certificate of appealability will be

DENIED.

      DATED this 22nd day of April, 2021.




                                         -2 -
